DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-15, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (JP2018041209A, Note: As cited by Applicant, wherein an English Translation of said document has been included with this office action.) in view of Li et al (“Adaptive Convolutional Neural Networks for Scene-Specific Object Detection”).

With respect to Claims 1, 14, and 16: An object recognition device comprising a hardware processor configured to execute a software code to: [Shen (para 0020) a vehicle control system comprising an illumination sensor, camera, and a processor with associated hardware executing software program (para 0024).]
[Shen has disclosed (para 0020) a vehicle control system based on features of an imaged scene (camera – para 0022 and illuminance sensor para 0023). Shen discloses the capture of video image data and the setting of the recognition model/algorithm used for recognition of an object in the imaged scene based on information gathered from the scene of the video image data. The information gathered by the process of Shen being the illumination/brightness of the captured video image data of the vehicle system (para 0024-0027). Utilizing the categorized/identified brightness category as daytime or nighttime (para 0028-0030), an object recognition model (para 0028-0030) is chosen for the use in recognizing an object in the captured image data (para 0029-0031).  However, Shen has not further disclosed that the “scene of the vehicle” is determined or “a learning model to be used for object recognition from two or more learning models” is selected based on the determined scene type as is required by the following claim limitations.]
	determine, based on information obtained during driving of a vehicle, a scene of the vehicle; [Li (abstract, RHC of page 3540 3rd-4th paragraph) discloses the determination of the object/target domain that is the scene of the surveilled image data and the selection of one of “S” number of recognition models “CNNs”.]
	select, in accordance with the determined scene, a learning model to be used for object recognition from two or more learning models; and [Li (abstract, RHC of page 3540 3rd-4th paragraph) discloses the determination of the object/target domain that is the scene of the surveilled image data and the selection of one of “S” number of recognition models “CNNs”. The selected CNN recognition model is then utilized to recognize objects contained within the image data based on the trained CNN.]
	recognize, using the selected learning model, an object in an image to be photographed during driving of the vehicle. [Li (abstract, RHC of page 3540 3rd-4th paragraph) discloses the determination of the object/target domain that is the scene of the surveilled image data and the selection of one of “S” number of recognition models “CNNs”. The selected CNN recognition model is then utilized to recognize objects contained within the image data based on the trained CNN.]
[Shen and Li are analogous art of video image processing to detect objects in an imaged scene using a selected object recognition algorithm, said algorithm for recognition selected based on properties of the imaged scene. It would have been obvious to modify the set of object recognition models and the method for selecting said object recognition models disclosed by the teachings of Shen by adding additional method of object recognition selected based on features of the scene as disclosed by the teachings of Li. Said combination resulting in the selection of object recognition models based on illumination as disclosed by Shen and the type of scene as disclosed by Li. The motivation for combining would have been to improve the recognition of objects in the scene by adapting the recognition model to the features of the scene that the objects are to be detected as disclosed by both the teachings of Li and Shen. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Li and Shen to achieve the limitations of the presently claimed invention.]

With respect to Claims 2, 15, and 17: The object recognition device according to claim 1, wherein the hardware processor is configured to execute a software code to:
detect an external factor affecting an image to be photographed; [Shen – illumination/brightness amount is an external factor of the imaged data (para 0027-0029).]
determine, in accordance with the detected external factor, the degree of the external factor; and [Based on the amount of light a determination of night or day is determined as the degree (para 0029 of Shen).]
select a learning model in accordance with the determined scene and a result of the determination of the external factor. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected.]

With respect to Claim 3: The object recognition device according to claim 2, wherein the hardware processor is configured to execute a software code to:
detect brightness affecting an image to be photographed; [Shen – illumination/brightness amount is an external factor of the imaged data (para 0027-0029).]
perform brightness/darkness determination based on the detected brightness; and [Shen – illumination/brightness amount is an external factor of the imaged data (para 0027-0029).]
select a learning model in accordance with the determined scene and a result of the brightness/darkness determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected.]

With respect to Claim 4: The object recognition device according to claim 3, wherein the hardware processor is configured to execute a software code to:
perform brightness/darkness determination based on illuminance detected by an illuminance sensor to detect illuminance of the vehicle; and [Shen – para 0047.]
select a learning model in accordance with the determined scene and a result of the brightness/darkness determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected.]

With respect to Claim 13: The object recognition device according to claim 1, wherein the hardware processor is configured to execute a software code to
determine a scene of the vehicle using a distinction model for distinguishing a certainty of each scene. [Li has disclosed (page 2542) as part of the selectin of the scene type “local context” the determination of a certainty that objects are or are not going to be in particular locations of a scene (page 2542 RHC, the lines of the disclosure between equations 8 and 9).]

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (JP2018041209A, Note: As cited by Applicant, wherein an English Translation of said document has been included with this office action.) and Li et al (“Adaptive Convolutional Neural Networks for Scene-Specific Object Detection”) as applied to claims 1 and 3, in view of Kiyohara et al (US 2013/0235201).
	
With respect to Claim 5: The object recognition device according to claim 3, wherein the hardware processor is configured to execute a software code to: [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected. Furthermore, Shen has disclosed the determination of brightness based on image analysis or an illumination sensor as discussed with respect to claims 2-4. However, Shen has not further disclosed taking into account the state of a headlight for the determination of brightness/darkness as has been required by the following claim limitations.]
detect a state of a headlight; [Kiyohara (para 0034-0038) has disclosed the detection of a state of a headlight in order to reduce the effect of the headlight on brightness determinations in captured image data.]
[Kiyohara and Shen in view of Li are analogous art of determining factors of the imaged scene captured by a vehicle while driving. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brightness determination teachings of Shen in view of Li to account for the state of the headlight in the calculation of brightness as disclosed by Kiyohara to achieve the reasonably expected result in determination of brightness within an image as has been disclosed by Kiyohara and Shen. The motivation for combining would have been to reduce the effect of brightness peaks caused by headlights being on during a determination of brightness in the imaged data as disclosed by Kiyohara. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Kiyohara and Shen in view of Li to achieve the limitations of the presently claimed invention.]
perform brightness/darkness determination based on the detected state of the headlight; and [As per Shen in view of Kiyohara of Shen in view of Li and Kiyohara, the modified brightness determination based on the state of the headlight has been disclosed.]
select a learning model in accordance with the determined scene and a result of the brightness/darkness determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected.]

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (JP2018041209A, Note: As cited by Applicant, wherein an English Translation of said document has been included with this office action.) and Li et al (“Adaptive Convolutional Neural Networks for Scene-Specific Object Detection”) as applied to claims 1 and 3, in view of Teruhiko (JP2017068351A, Note: As cited by Applicant, wherein an English Translation of said document has been included with this office action.)

With respect to Claim 6: The object recognition device according to claim 2, wherein the hardware processor is configured to execute a software code to: [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected. Furthermore, Shen has disclosed the determination of brightness based on image analysis or an illumination sensor as discussed with respect to claims 2-4. However, Shen nor Li have not further disclosed taking into account the state of rainfall for the determination of object recognition processing as has been required by the following claim limitations.]
detect rainfall affecting an image to be photographed; [Teruhiko (para 0025, 0030, and 0047) has disclosed the state of the weather of the imaged scene including rainfall (rainfall sensor, para 0047), and the alteration of determination of sign type object recognition from a vehicle while driving.]
perform raindrop determination based on the detected rainfall; and [Teruhiko (para 0025, 0030, and 0047) has disclosed the state of the weather of the imaged scene including rainfall (rainfall sensor, para 0047), and the alteration of determination of sign type object recognition from a vehicle while driving.]
[Teruhiko and Shen in view of Li are analogous art of determining factors of the imaged scene captured by a vehicle while driving. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the object recognition teachings of Shen in view of Li to account for the state of the weather (rainfall) in the process of object recognition based on a selected recognition process as disclosed by Teruhiko to achieve the reasonably expected result in determination of an object within an image as has been disclosed by Teruhiko and Shen. The motivation for combining would have been to reduce the effect of rain on the determination of object recognition as disclosed by Teruhiko. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Teruhiko and Shen in view of Li to achieve the limitations of the presently claimed invention.]
select a learning model in accordance with the determined scene and a result of the raindrop determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected, wherein the process is further affected by the determination of weather as per the additional teachings of Teruhiko.]

With respect to Claim 7: The object recognition device according to claim 2, wherein the hardware processor is configured to execute a software code to:
to perform raindrop determination based on a raindrop amount detected by a raindrop detection sensor to detect a raindrop amount on a windshield; and [Teruhiko – para 0047]
select a learning model in accordance with the determined scene and a result of the raindrop determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected, wherein the process is further affected by the determination of weather as per the additional teachings of Teruhiko.]

With respect to Claim 8: The object recognition device according to claim 2, wherein the hardware processor is configured to execute a software code to:
detect an operating state of a windshield wiper; [As per the above discussion of Teruhiko, the weather pertaining to rain is determined based either a sensor (para 0047) or the activation of the wiper (para 0030).]
perform raindrop determination based on the detected operating state of the windshield wiper; and [As per the above discussion of Teruhiko, the weather pertaining to rain is determined based either a sensor (para 0047) or the activation of the wiper (para 0030).]
select a learning model in accordance with the determined scene and a result of the raindrop determination. [Based at least on the night or day determination an object recognition process is determined (para 0029-0030 of Shen) and the determined scene as disclosed by Li a learning model is selected, wherein the process is further affected by the determination of weather as per the additional teachings of Teruhiko.]

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Each of claims 9 and 10-12 depending therefrom further require the selection of an alternative scene model for performing object recognition when the scoring of the object recognition process is below a threshold level. The alternative scene model used for selection of the alternative object recognition process being the model having the next highest scoring. The known prior art, cited prior art, and reasonable combinations thereof have not further disclosed the combined limitations of claim 9 and claims 10-12 depending therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666